LEIBSON, Justice,
concurring.
Respectfully, I concur in results only.
I conclude the mandatory language requiring the county clerk to give bond, found in Section 103 of the Kentucky Constitution and the statutes pertaining thereto, must be applied with a reasonable latitude; that if there is a reasonable explanation for noncompliance, the rules of constitutional and statutory interpretation do not require automatic and immediate forfeiture of the office simply because bond was not given before the date for taking office.
Unfortunately, even if this Court were to adopt a standard of reasonable compliance, it would not help this appellant, Sherry Bowen. She failed to reasonably comply.
LAMBERT, J., joins.